Pee Curiam .
Mo good reason for allowing this case to go to the court of appeals has been given. We do not think it necessary to ask that court whether or not the fact that one lot of goods is faulty raises a legal presumption that another and a different lot is also faulty. Mor do we think it necessary to ask whether a buyer is permitted to reject without examination, and without any proof that they are defective, goods that he has bought, whenever those goods happen to be in the custom-house. These two questions the appellant regards as of sufficient novelty and importance to entitle him to a certificate of this *558court that in the interest of the public the case should be considered by the court of last resort. We see no difficulty, no novelty, nor any importance in either of the questions, and therefore deny the application for leave to appeal to the court of appeals.